ICJ_154_DelimitationContinentalShelf_NIC_COL_2014-09-19_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                            Reports of judgments,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION of the delimitation
                       of the continental shelf
                   between Nicaragua and Colombia
                       beyond 200 nautical miles
                      from the Nicaraguan Coast
                            (Nicaragua v. COLOMBIA)


                           ORDER OF 19 SEPTEMBER 2014




                                 2014
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      Question de la délimitation
                        du plateau continental
                   entre le Nicaragua et la Colombie
                      au‑delà de 200 milles marins
                      de la côte nicaraguayenne
                            (NICARAGUA c. COLOMBIE)


                         ORDONNANCE DU 19 SEPTEMBRE




4 CIJ1070.indb 1                                           20/04/15 09:22

                                                 Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                             (Nicaragua v. Colombia), Order of 19 September 2014,
                                           I.C.J. Reports 2014, p. 478




                                            Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie au-delà de 200 milles marins de la côte nicaraguayenne
                           (Nicaragua c. Colombie), ordonnance du 19 septembre 2014,
                                            C.I.J. Recueil 2014, p. 478




                                                                                1070
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071184-5




4 CIJ1070.indb 2                                                                               20/04/15 09:22

                                                  19 SEPTEMBER 2014

                                                       ORDER




                     QUESTION of the delimitation
                       of the continental shelf
                   between Nicaragua and Colombia
                       beyond 200 nautical miles
                      from the Nicaraguan Coast
                        (Nicaragua v. COLOMBIA)




                      Question de la délimitation
                        du plateau continental
                   entre le Nicaragua et la Colombie
                      au-delà de 200 milles marins
                      de la côte nicaraguayenne
                        (NICARAGUA c. COLOMBIE)




                                              19 SEPTEMBRE 2014

                                                   ORDONNANCE




4 CIJ1070.indb 3                                                      20/04/15 09:23

                                                                                          478




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2014                                             2014
                                                                                                   19 septembre
                                              19 septembre 2014                                    Rôle général
                                                                                                      no 154

                        Question de la délimitation
                          du plateau continental
                     entre le Nicaragua et la Colombie
                        au-delà de 200 milles marins
                        de la côte nicaraguayenne
                                       (NICARAGUA c. COLOMBIE)




                                              ORDONNANCE


                 Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                            MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                            Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                            Mme Sebutinde, M. Bhandari, juges ; M. Brower, juge
                            ad hoc ; M. Couvreur, greffier.

                     La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu l’article 48 du Statut de la Cour et l’article 79 de son Règlement,

                    Vu la requête déposée au Greffe de la Cour le 16 septembre 2013, par
                 laquelle la République du Nicaragua a introduit une instance contre la
                 République de Colombie concernant un différend relatif à « la délimita‑
                 tion entre, d’une part, le plateau continental du Nicaragua s’étendant
                 au‑delà de 200 milles marins des lignes de base à partir desquelles est
                 mesurée la largeur de la mer territoriale du Nicaragua et, d’autre part, le
                 plateau continental de la Colombie » ;

                                                                                               4




4 CIJ1070.indb 137                                                                                       20/04/15 09:23

                     délimitation du plateau continental (ordonnance 19 IX 14) 479

                     Considérant que, à la suite d’une réunion que le président a convoquée
                 le 6 décembre 2013 avec les agents des Parties, la Cour, tenant compte
                 de l’accord auquel celles‑ci étaient parvenues lors de ladite réunion, a,
                 par ordonnance du 9 décembre 2013, fixé au 9 décembre 2014 et au
                 9 décembre 2015, respectivement, les dates d’expiration des délais pour
                 le dépôt d’un mémoire du Nicaragua et d’un contre‑mémoire de la
                 ­Colombie ;
                     Considérant que, la Cour ne comptant sur le siège aucun juge de la
                  nationalité des Parties, la Colombie, se prévalant du droit que lui confère
                  le paragraphe 3 de l’article 31 du Statut, a désigné M. Charles Brower
                  comme juge ad hoc pour siéger en l’affaire ; et que le Nicaragua s’est
                  réservé le droit de désigner un juge ad hoc en l’affaire ;
                     Considérant que, le 14 août 2014, avant l’expiration du délai prescrit
                  pour le dépôt du mémoire du Nicaragua, la Colombie, se référant à l’ar‑
                 ticle 79 du Règlement, a soulevé certaines exceptions préliminaires à la
                 compétence de la Cour et à la recevabilité de la requête ; et que celles‑ci
                 ont immédiatement été communiquées au Nicaragua ;
                     Considérant que, par lettre datée du 14 septembre 2014 et reçue au
                 Greffe le 15 septembre 2014, la Colombie a exprimé le souhait d’être
                 informée du délai dans lequel le Nicaragua pourrait présenter, en applica‑
                 tion du paragraphe 5 de l’article 79 du Règlement, un exposé écrit conte‑
                 nant ses observations et conclusions sur les exceptions préliminaires
                 soulevées par la Colombie ;
                     Considérant que, par lettre datée du 16 septembre 2014 et reçue au
                 Greffe le 17 septembre 2014, le Nicaragua, tout en exprimant sa surprise
                 que lesdites exceptions aient été soulevées quatre mois avant la date d’ex‑
                 piration du délai pour le dépôt de son mémoire, a prié la Cour, dans le
                 cas où la procédure sur le fond serait suspendue, de lui accorder un délai
                 suffisant pour la préparation de l’exposé écrit contenant ses observations
                 et conclusions sur ces exceptions ;
                     Considérant que, en vertu des dispositions du paragraphe 5 de l’ar‑
                 ticle 79 du Règlement, la procédure sur le fond est suspendue et qu’il
                 échet de fixer un délai dans lequel la Partie demanderesse pourra présen‑
                 ter un exposé écrit contenant ses observations et conclusions sur les
                 exceptions préliminaires,
                    Fixe au 19 janvier 2015 la date d’expiration du délai dans lequel la
                 République du Nicaragua pourra présenter un exposé écrit contenant ses
                 observations et conclusions sur les exceptions préliminaires soulevées par
                 la République de Colombie ;
                    Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le dix‑neuf septembre deux mille quatorze, en trois

                                                                                              5




4 CIJ1070.indb 139                                                                                 20/04/15 09:23

                     délimitation du plateau continental (ordonnance 19 IX 14) 480

                 exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République du
                 Nicaragua et au Gouvernement de la République de Colombie.


                                                                       Le président,
                                                                (Signé) Peter Tomka.
                                                                         Le greffier,
                                                            (Signé) Philippe Couvreur.




                                                                                          6




4 CIJ1070.indb 141                                                                             20/04/15 09:23

4 CIJ1070.indb 143   20/04/15 09:23

